(Por la corte, a propuesta del
Juez Asociado Sr. Córdova Dávila.) Dávila.)
El abogado de los peticionarios lia insistido en que sean elevados a este Tribunal ciertos documentos que considera necesarios para la resolución de las cuestiones planteadas. Durante la vista de este recurso de certiorcuri hicimos saber a los abogados de las partes que acordaríamos en su oportunidad la remisión de estos documentos en caso de que lo creyéramos procedente, y habiendo examinado dete-nidamente los autos, ordenamos que por el Secretario de esta Corte se expida el mandamiento correspondiente para que se unan a los *971autos, por cuenta de los peticionarios, los récords taquigráficos de las vistas celebradas en noviembre 17 de 1930, mayo 19, junio 27 y junio 30 de 1932, debidamente aprobados por el tribunal inferior, así como una exposición de la evidencia admitida en la vista sobre estos procedimientos, que tuvo lugar en agosto 23 y 24 de 1932.